Citation Nr: 1540879	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a left eye disorder, to include iritis with associated photophobia.

2.  Entitlement to service connection for left eyebrow scar.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a hearing before the RO in January 2007.  A transcript of the hearing has been associated with the record.

The issue for service connection for a left eye disability was previously remanded by the Board in February 2015 to obtain a medical opinion regarding the Veteran's eye disorders.  This was accomplished, and the claim was readjudicated in a July 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left eye iritis.

2.  The Veteran's sensitivity to light (photophobia) is a symptom associated with iritis.

3.  Currently diagnosed iritis is not etiologically related to service.

4.  The Veteran sustained a cut to his left eyebrow during service that required sutures.  

5.  The Veteran's left eyebrow scar was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disorder, to include iritis with associated photophobia, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left eyebrow scar have been met. 
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for a left eyebrow scar has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection left eyebrow scar), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Regarding the claim for service connection for a left eye disorder, to include iritis with associated photophobia, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in October 2005 and July 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The July 2007 notice letter included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, a January 2007 RO hearing transcript, photographs of the Veteran's left eye, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations and medical opinions in connection with his service connection claims in August 2010, December 2012, November 2013, September 2014, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds that the August 2010, December 2012, November 2013, and September 2014 medical opinions to be inadequate.  The Board further finds that the March 2015 VA opinion and findings obtained in this case are adequate as to the issue of service connection for left eye disorder. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's eye conditions, to include an eyebrow scar and iritis are not a "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Left Eye Disorder, 
to Include Iritis with Associated Photophobia

The Veteran maintains that he has a left eye disorder, to include iritis and photophobia that is related to service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's left eye disorder, diagnosed as iritis, is not etiologically related to service.

An October 1963 service treatment note shows that the Veteran had an object removed from his eye.  An April 1964 service treatment record reflects that the Veteran sustained a laceration to the left eyebrow.  The Veteran's laceration was cleaned and sutured.   The next day, the Veteran was noted to have hematoma in the left eye.

In an October 2007 VA treatment record, the Veteran complained of light sensitivity and stated that he wore photosensitive lenses.  He reported occasional eye pain when light was shined into his left eye.  After conducting an eye examination, the VA optometrist diagnosed the Veteran with left eye iritis.  A November 2007 VA treatment note revealed that the Veteran continued to have iritis of the left eye with "some improvement in light sensitivity."  Based on these VA treatment records, the Board finds that the Veteran's light sensitivity (or photophobia) is not a separate disorder, but a symptom associated with the Veteran's currently diagnosed iritis.  

The Veteran was afforded a VA eye examination in August 2010.  The VA examiner indicated the claims file had been reviewed; however the rationale for the opinion provided by the examiner included the observation that there were no records in the service treatment reports of any injury to the eye.  In contrast, and as noted above, the Veteran had two eye injuries in service.  Accordingly, the August 2010 VA examination lacks probative value as it is based on an inaccurate factual premise.   

In December 2012, the Veteran was afforded a new VA examination.  The Board finds that this examination is not probative.  The December 2012 VA examiner reported that the onset of the Veteran's decreased vision was unknown, despite the fact that the Veteran reported that he began to experience a transient blur in the left eye beginning in the 1970's, at his August 2010 VA examination.  Moreover, the examiner stated only that the Veteran's eye disability was less likely than not incurred in or caused by an in-service injury because there was no ocular condition found to be responsible for his 20/40 corrected condition.  The examiner thus did not provide any opinion on a relationship between the Veteran's current eye disorder and his in-service injury.

The Veteran was afforded a VA examination in November 2013.  In an addendum report dated in June 2014, a VA examiner opined that iritis or photophobia were less likely as not related to military service because the Veteran did not exhibit iritis or photophobia on examination in November 2013.  While left eye iritis or photophobia may not have been present at the November 2013 examination, VA treatment records during the course of the appeal show diagnoses of left eye iritis with associated photophobia.  Accordingly, the November 2013 medical opinion is of no probative value.

The Veteran was afforded another VA eye examination in September 2014.  After review of the evidence of record and examination of the Veteran, the examiner opined that "cataracts peripheral retinal degeneration, and pinguecula were not caused by injury; were not noted in service."  The Board finds the September 2013 VA medical opinion to lack probative value as the negative nexus opinion regarding cataracts, peripheral retinal degeneration, and pinguecula was improperly based on a lack of medical evidence in the Veteran's service treatment records or what was "noted in service."  The Veteran had two eye injuries in service, one in 1963 and one in 1964.  The service treatment record show treatment for the left eye in October 1963 and April 1964.

A medical opinion was obtained in March 2015 to assist in determining, in pertinet part, whether the Veteran's iritis and photophobia were related to service.  The examiner stated that the Veteran was treated for iritis and photophobia in November 2007, which was noted to be less likely than not related to the 1963 and 1964 in-service eye injuries.  According to the examiner, iritis from the injury would not have developed so late after the injury.  The Board finds that this opinion weighs against a finding that iritis is related to service.

Although the March 2015 medical opinion did not specifically provide a rationale for the negative nexus opinion regarding photophobia, the Board finds that an additional remand is not warranted.  As discussed above, the Board has found, based on VA treatment records, that the Veteran's photophobia (or sensitivity to light) is not a separate disorder, but a symptom associated with the Veteran's iritis.  For these reasons, the Board finds that the March 2015 medical opinion is adequate.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with).

The Board has also considered the Veteran's statements regarding his belief that iritis is due to his in-service eye injuries.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of iritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Iritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other eye disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's iritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Moreover, the Board has considered the Veteran's statements regarding persistent left eye symptoms since service.  However, the Board finds the Veteran's statements not credible as they are outweighed by other evidence of record.  In this regard, post-service treatment records reflect that the Veteran sought treatment for his eye disorders in 2007, many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention an eye disorder or symptoms at any time prior to his October 2005 claim.  For example, in August 1974, the Veteran filed a claim for service connection for a right ankle disorder.  In September 2004, the Veteran filed another claim for service connection for posttraumatic stress disorder.  The Veteran did not mention symptoms of a left eye disorder during these prior service connection claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left eye disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain the iritis disorder in service and a lack of symptomatology at the time he filed the other claims.  Thus, the Board finds that this evidence weighs against the Veteran's claim that his left eye symptoms have persisted since service separation.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left eye disorder, to include iritis with associated photophobia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Service Connection for Left Eyebrow Scar

The Veteran contends that he has a left eyebrow scar that was incurred in service as a result of a cut he sustained above the left eye.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's left eyebrow scar was incurred in service.

As noted in the previous section, service treatment records indicate that the Veteran sustained an eye injury in October 1963 and April 1964.  The April 1964 service treatment record reflects that the Veteran sustained a laceration to the left eyebrow.  The Veteran's laceration was cleaned and sutured.   

The Veteran was afforded a VA eye examination in August 2010.  The VA examiner indicated the claims file had been reviewed; however the rationale for the opinion provided by the examiner included the observation that there were no records in the service treatment reports of any injury to the eye.  As noted above, however, in April 1964 the Veteran sustained a cut on his eyebrow which required stitches, and he had hematoma on his left eye.  For these reasons, the Board finds that the August 2010 medical opinion lacks probative value as it is based on an inaccurate factual premise.

In December 2012, the Veteran was afforded a new VA examination.  Upon physical examination, the Veteran was noted to have two small scars above his left eye.  An opinion as to the etiology of the scars was not provided.   

The Veteran was afforded a VA examination in November 2013.  The examiner did not address the Veteran's left eyebrow scars.  

The Veteran was afforded another VA eye and scar examination in September 2014.  After review of the evidence of record and examination of the Veteran, the examiner stated that there was no visible scar above the Veteran's left eye seen on examination.  The Board finds the September 2014 to lack probative value because it is contradictory to statements and photographs submitted by the Veteran in December 2014 showing, what appears to be, a scar above the left eye.  Further, as noted above, other VA examiners have confirmed that the Veteran has scars above the left eye.  The Veteran is also competent to report having a scar on his left eye. See Veteran's December 2014 statement.  For these reasons, the Board finds that the September 2014 VA medical opinions lack probative value.

Pursuant to the Board's most recent remand, another medical opinion was obtained in March 2015.  The examiner noted that, although the Veteran stated that he had stitches around the left eye, the examiner "did not see any record of the actual treatment."  As such, the examiner stated that he was unable to offer an opinion as to the Veteran's scars.  The Board finds the March 2015 medical opinion to lack probative value as it is based on an inaccurate factual premise.  As noted above, the April 1964 service treatment note clearly states that the Veteran sustained a laceration of the left eyebrow and was provided stitches.  

The Veteran also submitted photographs of his left eyebrow in December 2014.  The Board finds that, although the photographs are not abundantly clear, he appears to have a scar above his left eyebrow.  This is consistent with the Veteran's reports and service treatment records.  Further, as noted above, the December 2012 VA examiner noted that the Veteran had scars above his left eye.    

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left eyebrow scar was incurred as a result of his in-service laceration to the left eyebrow.  38 C.F.R. 
§ 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence, to include photographs, of his left eyebrow scar.  Service treatment records confirm that he had stitches as a result of an eyebrow laceration in April 1964.  Therefore, the evidence demonstrates evidence of an in-service injury and treatment and a current left eyebrow scar.  For these reasons, the Board finds that service connection for a left eyebrow scar is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a left eye disorder, to include iritis with associated photophobia, is denied.

Service connection for left eyebrow scar is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


